Exhibit Contact: Ed Dickinson Chief Financial Officer, 636.916.2150 FOR IMMEDIATE RELEASE LMI AEROSPACE ANNOUNCES RECORD SALES AND NET INCOME FOR SECOND QUARTER OF 2008 ST. LOUIS – August 6, 2008 – LMI Aerospace, Inc. (NASDAQ:LMIA), a leading provider of design engineering services, structural components, assemblies and kits to the aerospace, defense and technology industries, today announced it achieved record sales and earnings in the second quarter of 2008. Net sales in the quarter ended June 30, 2008, were $64.9 million compared to $33.9 million in the quarter ended June 30, 2007.Net income for the second quarter of 2008 increased to $5.0 million, or $0.45 per diluted share, compared to $2.9 million, or $0.26 per diluted share, in the second quarter of 2007.The current-year results include D3 Technologies Inc., acquired on July 31, 2007. For the six months ended June 30, 2008, net sales were $125.3 million compared to $66.1 million in the six months ended June 30, 2007, an increase of 90 percent.Net income for the first six months of 2008 was $9.5 million or $0.84 per diluted share, compared to $5.1 million or $0.46 per diluted share in the first half of 2007. “Demand from the major customers in our Aerostructures segment increased steadily as we progressed through the second quarter and our manufacturing centers responded with the focus and execution that they consistently deliver,” said Ronald S.
